Citation Nr: 0210470	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  01-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision which 
denied service connection for hepatitis C.  In April 2002, 
the veteran testified at a Board hearing.


FINDINGS OF FACT

Hepatitis C was first manifest many years after active duty, 
and it was not caused by any incident of service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991 &. Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
November 1975 to November 1979.  The veteran's separation 
report, DD Form 214, noted his service specialty was 
electrical systems technician.  His service medical records, 
which appear to be complete, do not show hepatitis C or any 
disease process of this nature.  The veteran's service 
separation examination, performed in November 1979, found no 
pertinent abnormalities. 

Post-service medical treatment records, dating from 1991, 
were retrieved from the veteran's private physicians and VA 
medical centers.  

In December 1997, the veteran underwent a laparoscopy, 
cholecystectomy with cholangiograms, and liver biopsy.  The 
report noted a microscopic diagnosis of chronic cholecystitis 
with cholesterolosis and bile sludge.  The liver core biopsy 
revealed mild chronic active inflammation with bridging 
fibrosis.  A May 1999 laboratory report noted findings of 
hepatitis C, genotype 1b.  Subsequent laboratory reports were 
also positive for hepatitis C.  A private medical treatment 
report, dated in August 1999, noted that the veteran's 
history of a rash for the past 10 weeks. The report concluded 
with an impression of hepatitis C, genotype 1b. 

In October 1999, the veteran filed his claim seeking service 
connection for 
hepatitis C.

In November 1999, the veteran submitted three lay statements 
in support of his claim.  These statements, from the 
veteran's friends and former spouse, all noted that he had 
been healthy upon entrance into active service.  Two of the 
letters refer to post-service complaints by the veteran of 
joint pain and weakness.   

In January 2001, the RO sent correspondence to the veteran 
requesting additional evidence in support of his claim.

In January 2001, a statement was submitted from David 
Johnson, M.D. noting his opinion that it was more likely than 
not that the veteran acquired hepatitis C infection during 
the course of his military service.  

In April 2002, a hearing was conducted before the Board.  At 
the hearing, the veteran contended that his hepatitis C was 
the result of in-service vaccinations and/or contaminated 
razors used by barbers to cut his hair during service.  The 
veteran testified that he has experienced ongoing flu-like 
symptoms, including fatigue, since his discharge from the 
service.  The veteran indicated that he did not undergo any 
blood transfusions during his active duty service.  He also 
reported a post-service operation for gallstones.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claim for service 
connection for hepatitis C.  Pertinent medical records have 
been obtained.  A VA examination with medical opinion is not 
warranted as there are no proven predicate facts which would 
permit a doctor to formulate a competent medical opinion on 
whether currently diagnosed hepatitis C began in service.  
The Board finds that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and the related companion VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

In the instant case, hepatitis C was not demonstrated or 
diagnosed during the veteran's 1975-1979 active duty, or at 
any time prior to 1997, 18 years after his service 
separation.  Hepatitis C is not a disease for which 
presumptive service connection may be granted under certain 
laws and regulations.  

Despite the veteran's contentions that his hepatitis C is 
related to his active service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In support of his claim, the veteran submitted a 
copy of the Veterans' Hepatitis C Benefits Act of 1999, H.R. 
1020, 106th Cong (1999).  Although introduced in the House, 
this bill has not been enacted.

The January 2001 statement submitted by Dr. Johnson opines 
there is a relationship between the veteran's hepatitis C and 
his active duty service.  The doctor, however, fails to 
provide any substantive analysis for such opinion.  The 
absence of any findings of hepatitis C in the veteran's 
service medical records and for 18 years thereafter leads to 
the conclusion that Dr. Johnson's statement was based totally 
on the veteran's self-reported and unsubstantiated narrative 
history.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See Reonal v. Brown, 5 Vet. App. 458 
(1993); Moreau v. Brown, 9 Vet. App. 389 (1996); Swann v. 
Brown, 5 Vet. App. 229 (1993).  Moreover, given the lack of 
proven predicate facts from the time of service (e.g, 
documented signs or symptoms of possible but undiagnosed 
hepatitis C, documented risk activities for acquiring the 
infection), there is no basis, short of unwarranted 
speculation, upon which a doctor could make an informed 
medical opinion that current hepatitis C is related to 
service.

The Board finds it most significant that the veteran's 
service medical records and post-service medical treatment 
records for many years after service are negative as to 
hepatitis C.  Therefore, it is unlikely that the veteran's 
hepatitis C is related to service.

The weight of the credible evidence demonstrates that the 
veteran's hepatitis C began after active duty and was not 
caused by any incident of service.  This condition was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







ORDER

Service connection for hepatitis C is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

